DETAILED ACTION
This office action is responsive to the amendment 3/7/2022.  Claims 1-2 and 6-13 are pending and under prosecution.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1, it is unclear if the recitation that the sensor array comprises a substrate and the sensor comprises a substrate with resistance material deposited thereon refer to the same or different substrate.  While it is believed that both are the same, clarification is requested.
Claim limitation “deflectable detector member” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because while Claim 1 sets forth structure for said deflectable detector member – substrate with a resistance material deposited thereon – it is unclear if any additional structure or functionality is attributed to the term, especially in terms of the deflectable aspect, which defines the crux of the invention.  Furthermore, the term deflectable detector member is not a conventional or well-understood term referring to structure widely accepted in the art.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2 and 6-13 are rejected by virtue of dependence on Claim 1.


 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2017/0188950 to Gazdag et al. in view of U.S. Patent No. 5372365 to McTeigue et al.
In regard to Claim 1, Gazdag discloses a sensing system for use with footwear (Abstract), said sensing system comprising: 
an insert 402, 404, 406, 408, 412 (Figures 4 and 4a) for placement between the support surface of an item of footwear and the foot of a user; 
a base of the insert having a sensor array 404 and a circuit (Figure 2) and at least one sensor [0024] [0045] associated with said insert and positioned to detect force applied by the foot of a user [0045], said sensor being configured to transmit detection signals reflective of the force applied to said at least one sensor [0024] [0045]; 
the circuit (Figure 2) connected to said at least one sensor configured to receive said detection signals from said at least one sensor [0035], said circuit inherently includes an analog to digital converter to convert said detection signals to digital deflection signals [0035] , a flash memory to retain digital detection signals [0038], a processor to process said digital detection signals and generate sensed deflection signals reflective of said detection signals of said at least one sensor and to supply a sensed deflection signal to a transmitter connected to said processor and configured to wirelessly transmit said sensed detection signals [0038] [0039], and a power storage structure to receive and store power and to supply electrical power to the circuit [0036]; a power supply to wirelessly receive power from a remote source and supply said power to said power storage structure [0036]; a control device positioned remotely from said at least one sensor [0039], said control device being configured to wirelessly receive said sensed detection signals, said control device having a screen to display images reflective of said sensed detection signals [0030], a processor to process said sensed detection signals in accordance with functions selected by an operator, controls positioned for operation by the operator, said controls including a function to visually display on said control device images reflective of said sensed detection signals [0030] [0031] [0050] [0051] [0052] [0053].  
However, Gazdag does not disclose details about the sensor array.
McTeigue et al teach an analogous sensing system for use with footwear having a sensor for detecting pressure applied by a foot, the sensor deflecting upon a force applied by the foot of a user due to the use of FSR, i.e. force sensing resistor, such that the sensor having length and predictably changes its electrical resistance upon deflection as is the mechanism behind FSR, said sensor being associated with said insert and positioned to deflect along said length from a first position to a second position spaced from said first position upon force applied by said foot of said user when said foot is placed in said footwear and positioned in said footwear to apply said force on said sensor and said support surface, said sensor being configured to transmit detection signals reflective of the deflection from said first position to said second position by said foot of said user, as an effective mechanism to measure pressure applied by the user’s foot (Col.7: 43-Col.8: 17; Col.10: 25-57; Col.15-20; Col.21: 3-7). 
McTeigue et al also disclose the sensor array comprising a substrate 5 of an electrically insulating material (Col.8: 10-17), the substrate having three sensor sections formed thereon, the three sensor sections including: a medial or big toe section sensor 7 having two deflectable detector members (Figure 10, right side – at least two metallic strips 11) connected in series necessarily with the circuit by first conductors 12 (Col.20: 37-68, also see Figure 10), a lateral or little toe section sensor 9 having two deflectable detector members (Figure 10, left side – at least two metallic strips 11) connected in series necessarily with the circuit by second conductors 12 (Col.20: 37-68, also see Figure 10), and a heel section sensor 8 having two deflectable detector members (Figure 10, bottom – at least two metallic strips 11) connected in series necessarily with the circuit by third conductors 12 (Col.20: 37-68, also see Figure 10), each of said detector members of each said sensor comprising a substrate 5 with a resistance material deposited thereon (resistive ink in polymeric binder that coincides with the electrodes), having a length, and predictably changing electrical resistance upon deflection as elaborated above (Col.20: 37-68).
In regard to claim 2, McTeigue et al discloses the sensor is positioned on the insert to be proximate one of multiple support points of the foot said when said insert is positioned in said footwear and said footwear is positioned on said foot of said user, seen in Figure 10.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gazdag such that the force sensing of Gazdag uses the sensors in the configuration and construction as taught by McTeigue et al above as an effective configuration and construction for its desired use.

In regard to claim 8, Gazdag discloses the control device includes a receiver configured to receive said sensed detection signals and to supply said sensed detection signals to said processor [0026] [0042],
In regard to claim 9, Gazdag discloses the processor is configured to process said sensed detection signals to a cloud storage system [0025].


Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2017/0188950 to Gazdag et al. in view of McTeigue et al as applied to claim 1 above, and further in view of Esposito et al (US Pub No. 20130192071).
Gazdag in combination with McTeigue et al disclose the invention above but do not expressly disclose the sensor array is encased in a water resistant material.
Esposito et al teach that it is well-known in the art to provide an analogous printed sensor that is enclosed in a water resistant material to effectively protect the sensors or the patient from the sensor (0014).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Gazdag as modified by McTeigue et al  such that the sensor array is encased in a water resistant material as taught by Esposito et al to effectively protect the sensors or the patient from the sensor.


Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2017/0188950 to Gazdag et al. in view of McTeigue et al as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0235739 to Morris Bamberg et al.
Gazdag et al. in view of McTeigue et al disclose the circuit (Gazdag et al. Figure 2) configured to receive signals from a sensor, to store the signals (Gazdag et al., [0038]) and to supply digital signals reflective of the signals (Gazdag et al., [0035]), and a transmitter configured to transmit the digital signals and the control device (Gazdag et al., [0042]) configured to receive the signals and to generate a display reflective of the signals (Gazdag et al., [0030]). However, Gazdag et al. in view of McTeigue et al fail to disclose the sensor being an accelerometer attached to the insert. 
Morris Bamberg et al. teach an insert having an accelerometer attached to the insert (Morris Bamberg et al., [0013] [0023]). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the device of Gazdag et al. in view of McTeigue et al. to include an accelerometer attached to the insert as taught by Morris Bamberg et al. in order to allow for the determination of energy expenditure of an individual (Morris Bamberg et al., [0013]).


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazdag in combination with McTeigue et al as applied to claim 1 above, and further in view of Leyerer et al (US Pat No. 5642096).
Gazdag in combination with McTeigue et al fails to disclose the control device including an audio device and the processor being configured to supply audio signals reflective of the sensed detection signals. Leyerer et al. disclose the control device includes an audio device and wherein said processor is configured to supply audio signals reflective of said sensed detection signals (Col. 4, lines 56 - 65). ). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the processor of Gazdag as modified by McTeigue et al to supply audio signals as taught by Leyerer et al. in order to generate patient perceivable warning signals to denote undesirable pressure conditions (Col. 3, lines 25 - 30).


Claim 11-12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazdag in combination with McTeigue et al and Fullen et al (US Pat No. 5678448) and Sitti et al (US Pat No. 9281112).
Gazdag in combination with McTeigue et al discloses circuit is formed on a wafer thin substrate [0045] and wherein the power supply is configured to receive power [0036] with references to Gazdag.  However, both do not expressly disclose the thickness of the substrate.  It is noted that applicant does not appear to suggest any criticality toward said thickness as providing a specific advantage, solving a particular problem, or providing a desired result.  Fullen et al teach that it is well known in the art to provide a thickness of 0.01 inch to 0.1 inch for analogous substrate 111, 142 of an analogous force sensor as an effective construction for the sensor, seen in Figure 3 (Col.8: 22-54).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the substrate of Gazdag as modified by McTeigue et al have a thickness taught by Fullen et al above as an effective configuration for said substrate.
Gazdag in combination with McTeigue et al and Fullen et al disclose the invention above but do not expressly disclose the coil is a Vishay coil using magnetic power transfer.  Sitti et al teach that it is well known in the art to use Vishay coil to receive power magnetically (Col.9: 1-25).  Therefore, it would have been obvious to one of ordinary skill in the art at the invention was made to modify the coil of Gazdag as modified by McTeigue et al and Fullen et al such that it is a Vishay coil as taught by Sitti et al as an effective manner of receiving power such as magnetically.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gazdag in combination with McTeigue et al as applied to claim 1 above, and further in view of Beck et al (US Pub No. 20060238291 – cited by applicant).
Gazdag in combination with McTeigue et al disclose the invention above but do not expressly disclose the substrate is a polyamide and said resistance material is a combination of epoxy and carbon.
Beck et al teach that it is well-known in the art to provide an analogous deflectable sensor comprises of a substrate that is a polyamide (0032) with resistance material that is a combination of epoxy and carbon printed thereon (0034, 0042) as an effective material for the desired sensor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Gazdag as modified by McTeigue et al such that the substrate is a polyamide and said resistance material is a combination of epoxy and carbon as taught by Beck et al as an effective material for the desired sensor.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant contends that McTeigue et al does not teach the new amendments regarding the sensor.  While applicant contends that the instant invention does not include a sandwiched configuration, the claims do not preclude such interpretation.  McTeigue et al further teaches the two deflectable detector members as defined – a substrate with a resistance material deposited thereon – which therefore reads on the claim as recited, connected in series (Figure 10 shows at least two metallic strips 11 connected in series by bus 12).  Thus, despite applicant’s contends that the sensor of McTeigue et al functions differently from the invention, it appears that due to the similar construction, McTeigue et al discloses the sensor as claimed.  It is unclear how the force sensing resistor disclosed by McTeigue et al would not constitute the deflectable detector member as claimed, or how the sandwiching of the layers would prevent the deflection attributed to FSR technology.  Therefore, McTeigue et al is maintained.
Regarding Claim 2, applicant appears to contend that Gazdag et al does not define the three pressure points on the foot in the same way as applicant.  However, the pressure points are not defined in the claim.  The claim merely requires that the sensor be placed “proximate one of said multiple support points,” which Gazdag et al is capable of, absent any details as to how this must be performed or where the points are located.  McTeigue et al further teaches more details about the placement as elaborated above.
In regard to Claim 6, Esposito et al has been set forth to teach the water proof layer.
Regarding Claim 7, applicant contends that Morris Bamberg et al do not add anything to Gazdag et al.  It is submitted that the accelerometer taught by the reference would enable determination of energy expenditure, which would improve the device of Gazdag et al.
Regarding Claim 11, applicant contends that Fullen does not teach use of a magnetic coil.  It is noted that Sitti et al is used to teach the use of a Vishay coil as claimed.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791